DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Double Patenting
Two Terminal Disclaimers were filed and approved on 2/25/2022. These rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rod Turner on 6/16/2022.
The application has been amended as follows:
In claim 1, amend as:
A method for depositing a layer on a substrate using an electrically and magnetically enhanced ionized physical vapor deposition (I-PVD) unbalanced magnetron sputtering apparatus,      the method comprising:
[AltContent: rect]disposing a first cathode target assembly inside a vacuum chamber, the first cathode target assembly comprising the unbalanced magnetron;
positioning a second cathode assembly concentrically with respect to the first cathode target assembly inside the vacuum chamber, the second cathode assembly comprising an anode, a gap electrode, a first magnet, and a second magnet, the anode positioned such that a gap is formed between the anode and the gap electrode, the first magnet and the second magnet each comprising a ring shape, the first magnet comprising a first pole surface having only a single polarity, the second magnet comprising a second pole surface having only a single polarity, the first pole surface being substantially parallel to the second pole surface, the single polarity of the first pole surface being the same as the single polarity of the second pole surface, the first pole surface facing the second pole surface, the first pole surface disposed adjacent to the second pole surface, thereby causing a cusp magnetic field in the gap;
  coupling a radio frequency power supply to the second cathode assembly;
coupling a pulsed power supply to the first cathode target assembly; 
coupling an inductor between the second cathode assembly and ground; and
coupling the inductor to a connector, the connector separated from a cylindrical shield by a first isolator, the cylindrical shield disposed around the anode and the gap electrode, the cylindrical shield separated from the anode by a second isolator, the cylindrical shield separated from the gap electrode by a third isolator.

In claim 5, amend as:
The method, as defined by Claim 1, further comprising positioning a substrate holder in the vacuum chamber.

In claim 7, amend as:
The method, as defined by Claim 1, wherein the first cathode target assembly comprises a round shape.

In claim 8, amend as:
The method, as defined by Claim 1, wherein the second cathode assembly comprises a ring shape.

In claim 11, amend as:
An electrically and magnetically enhanced ionized 
[AltContent: rect]a first cathode target assembly configured to be disposed inside a vacuum chamber, the first cathode target assembly comprising the unbalanced magnetron;
a second cathode assembly configured to be positioned concentrically with respect to the  first cathode target assembly inside the vacuum chamber, the second cathode assembly comprising an anode, a gap electrode, a first magnet, and a second magnet, the anode positioned such that a gap is formed between the anode and the gap electrode, the first magnet and the second magnet each comprising a ring shape, the first magnet comprising a first pole surface having only a single polarity, the second magnet comprising a second pole surface having only a single polarity, the first pole surface being substantially parallel to the second pole surface, the single polarity of the first pole surface being the same as the single polarity of the second pole surface, the first pole surface facing the second pole surface, the first pole surface disposed adjacent to the second pole surface, thereby causing a cusp magnetic field in the gap;
a radio frequency power supply coupled to the second cathode assembly;
a pulsed power supply coupled to the first cathode target assembly; and
an inductor coupled between the second cathode assembly and ground, wherein the inductor is coupled to a connector, the connector separated from a cylindrical shield by a first isolator, the cylindrical shield disposed around the anode and the gap electrode, the cylindrical shield separated from the anode by a second isolator, the cylindrical shield separated from the gap electrode by a third isolator.

In claim 15, amend as:
The apparatus, as defined by Claim 11, further comprising a substrate holder configured to be disposed within the vacuum chamber.

In claim 17, amend as:
The apparatus, as defined by Claim 11, wherein the first cathode target assembly comprises a round shape.

In claim 18, amend as:
The apparatus, as defined by Claim 11, wherein the second cathode assembly comprises a ring shape.

In claim 21, amend as:
The method, as defined by Claim 1, wherein the inductor is electrically coupled to the gap electrode.

In claim 23, amend as:
The apparatus, as defined by Claim 11, wherein the inductor is electrically coupled to the gap electrode.

Claims 22 and 24 are canceled.



Election/Restrictions
Claim 11 is allowable. Claim 1, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction Requirement between inventions Groups I and II, as set forth in the Office action mailed on 2/23/2021, is hereby withdrawn and claims 1-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 of the invention are not shown in the prior art of an IPVD unbalanced magnetron sputtering apparatus and method for depositing a layer with the apparatus, the apparatus comprising a first cathode target assembly disposed within the vacuum chamber and comprising the unbalanced magnetron, a second cathode assembly positioned concentrically with respect to the first cathode target assembly, a pulsed power supply coupled to the first cathode target assembly, the second cathode assembly comprising an anode, a gap electrode, a first magnet, and a second magnet, a radio frequency power supply coupled to the second cathode assembly, and especially with regards to:
the apparatus comprising the combination of:
(as interpreted in view of Applicant’s figs. 10-11) the anode positioned such that a gap is formed between the anode and the gap electrode, the first magnet and the second magnet each comprising a ring shape (the “ring shape” supported by at least Applicant’s fig. 8B), the first magnet comprising a first pole surface having only a single polarity, the second magnet comprising a second pole surface having only a single polarity, the first pole surface being substantially parallel to the second pole surface, the single polarity of the first pole surface being the same as the single polarity of the second pole surface, the first pole surface facing the second pole surface, the first pole surface disposed adjacent to the second pole surface, thereby causing a cusp magnetic field in the gap; and
(as interpreted in view of Applicant’s fig. 10) an inductor coupled between the second cathode assembly and ground, wherein the inductor is coupled to a connector, the connector separated from a cylindrical shield by a first isolator, the cylindrical shield disposed around the anode and the gap electrode, the cylindrical shield separated from the anode by a second isolator, the cylindrical shield separated from the gap electrode by a third isolator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794